            Case 8:20-cv-02874-TDC Document 9 Filed 09/10/21 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND



 ADRIAN CARLOS FARRIS,

     Petitioner,

     V.                                                  Civil Action No. TDC-20-2874


 UNITED STATES OF AMERICA,

     Respondent.


 ADRIAN CARLOS FARRIS,

     Petitioner,
                                                         Civil Action No. TDC-21-0211
     V.



 WARDEN,

     Respondent.




                                   MEMORANDUM OPINION


          In these consolidated cases. Petitioner Adrian Carlos Farris, a prisoner confined at the

Federal Correctional Institution Cumberland ("FCl-Cumberland") in Cumberland, Maryland, has

filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 in which he argues that

the Federal Bureau ofPrisons("BOP")has improperly failed to credit certain time served in state

custody toward his federal sentence. Upon review ofthe submitted materials, the Court finds that

no hearing is necessary. For the reasons set forth below, the Petition will be DENIED.
          Case 8:20-cv-02874-TDC Document 9 Filed 09/10/21 Page 2 of 10



                                         BACKGROUND


L       Convictions and Sentences


        Prior to April 25,2015, Farris engaged in a conspiracy to distribute oxycodone in locations

that included Roanoke, Virginia and Blacksburg, Virginia. On May 26, 2015, Farris was arrested

in La Plata, Maryland and charged in the Circuit Court for Charles County, Maryland with

Possession with Intent to Distribute Oxycodone based on conduct occurring in Waldorf, Maryland

in 2012. On September 22,2015, after he was convicted on that state charge, Farris was sentenced

to 10 years of imprisonment.

        On May 4, 2017, Farris was indicted in the United States District Court for the Western

District of Virginia on federal drug charges relating to the drug conspiracy in Virginia. As a result

of that federal indictment, on June 28, 2017, Farris was transferred from Maryland state custody

to the Western District of Virginia and remained there during the pendency ofthe federal case. In

that court, Farris was convicted of Conspiracy to Distribute Oxycodone, 21 U.S.C. § 846(2018),

and was sentenced on July 2, 2018 to 96 months of imprisonment, with 60 months to run

concurrently with Farris's 10-year Maryland state sentence, to be served in a state facility. The

remaining 36 months was to be served consecutively to the state sentence.

        On July 30, 2018, Farris was transferred back to Maryland state custody to serve his 10-

year state sentence. A federal detainer was filed based on the federal conviction and sentence. On

October 10, 2018, Farris received parole on his 10-year Maryland state sentence. Farris was then

transferred to the custody ofPrince George's County, Maryland based on a fugitive warrant issued

by Virginia state authorities. On October 16, 2018, Farris was extradited to Virginia and placed

in state custody to answer to a warrant for a violation in the Circuit Court for Alexandria, Virginia.
          Case 8:20-cv-02874-TDC Document 9 Filed 09/10/21 Page 3 of 10



        On November 20,2018, the Virginia state court sentenced Farris to serve the balance of a

prior suspended sentence, with all but six months suspended. He served this six-month term and

was erroneously released from state custody to the community on March 24, 2019. On May 10,

2019, Farris surrendered to the custody of the United States Marshals Service ("USMS") to

continue to serve the 96-month federal sentence imposed in the Western District of Virginia.

11.     BOP Credits


        Of the overall period from May 26, 2015 to May 10, 2019, BOP has already granted, or

agreed to grant, credit to Farris toward his federal sentence for the following time periods.

        BOP has granted Farris credit for the period from May 26, 2015, when he was arrested on

the Maryland state charges, until September 21, 2015, the day before he was sentenced on his

Maryland state conviction for Possession with Intent to Distribute Oxycodone, pursuant to Willis

V. United States, 438 F.2d 923 (5th Cir. 1971), in which the court ordered that a defendant with

concurrent state and federal sentences be considered for credit for time spent in non-federal, pre-

sentence custody after his federal offense occurred but before he was sentenced on the state charge.

Id. at 925. The BOP has implemented Willis through BOP Program Statement 5880.28 ("PS

5880.28"), which provides that credit may be granted for "[t]ime spent in non-federal presentence

custody that begins on or after the date of the federal offense up to the date that the first sentence

begins to run, federal or non-federal" under certain circumstances, including when the state and

federal sentences are concurrent and the "expiration full term" date for the federal sentence is later

than that of the state sentence. PS 5880.28. Farris qualifies for credit for this time period because

he committed the federal offense on or before April 25, 2015, he was arrested and detained in state

custody after that date, on May 26, 2015, and he remained there until his state sentence was

imposed on September 22, 2015.
          Case 8:20-cv-02874-TDC Document 9 Filed 09/10/21 Page 4 of 10



       Pursuant to an April 20, 2020 order of the United States District Court for the Western

District of Virginia, Farris has received credit toward his federal sentence for the time he spent in

federal custody while the federal charges were pending, from June 28, 2017 until his sentencing

on July 2,2018.

       It is undisputed that the time period from July 2, 2018 to October 10, 2018, during which

Farris was serving both his federal and state sentences simultaneously and they were running

concurrently, has been credited toward his federal sentence, including during the period from July

30,2018 to October 10, 2018 when he was in state custody.

       BOP has determined that the portion of Farris's federal sentence that was designated to run

concurrently to his Maryland state sentence continued to run while he was in the custody ofPrince

George's County awaiting extradition to Virginia from October 10, 2018 to October 16, 2018;

while he was in Virginia state custody awaiting the resolution of his violation of probation from

October 16, 2018 to November 20, 2018; and while he was in Virginia state custody serving the

six-month sentence for that violation from November 20, 2018 to March 24, 2019. Thus, Farris

has received credit for the time period from October 10, 2018 to March 24, 2019.

                                          DISCUSSION


       The Attorney General, through the BOP,has the authority to calculate a federal prisoner's

period of incarceration, including determining when a sentence begins and whether the prisoner

shall receive credit for time previously served. See United States v. Wilson, 503 U.S. 329, 335

(1992); United States v. Montez-Gaviria, 163 F3d 700-01 (2d Cir. 1998). A prisoner may file a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 in order to challenge the

calculation or execution of the sentence. In re Vial, 115 F.3d 1192, 1194 n.5 (4th Cir. 1997){en

bancy. United States v. Little, 392 F.3d 671, 679-80 (4th Cir. 2004)(stating that a claim that a


                                                 4
          Case 8:20-cv-02874-TDC Document 9 Filed 09/10/21 Page 5 of 10



prisoner was improperly denied a sentencing credit was properly asserted in a § 2241 petition

because it related to the execution of the sentence).

        Farris's Petition consists of a series of letters sent to the United States District Court for

the Western District of Virginia, which has since transferred the Petition to this Court. Farris first

argues that he is entitled to credit against his federal sentence for the time period from May 26,

2015 to June 28, 2017, during which he was in state custody before and during his state sentence

imposed by the Circuit Court for Charles County, because the federal sentence imposed by the

Western District of Virginia was made partially concurrent with that state sentence.

        Farris also argues that he is entitled to credit against his federal sentence for the time period

from October 10, 2018 to May 9, 2019, consisting of the period from his release on parole from

Maryland state custody until he self-surrendered to the USMS after he was erroneously released

upon the completion of his Virginia sentence for a probation violation. He argues that upon his

parole, he should have been transferred to federal custody to continue to serve his federal sentence,

but he was instead transferred to Virginia and then remained in state custody until he was released

to the community on March 24, 2019. Accordingly, Farris contends that where the "Federal

courts" were negligent in failing to lodge a detainer so as to return him to federal custody, he

should receive credit for this entire time period. Pet. at 5, ECF No. 1.

       Although Farris, in other filings, has adjusted the time period for which he requests credit

against his federal sentence, such as a request for credit for September 22, 2015 to July 2, 2018,

and a separate request for credit for May 26, 2015 to July 2, 2018, as discussed above, the BOP

has already granted him credit for all time periods referenced by Farris except for September 22,

2015 to June 28,2017 and March 25, 2019 to May 9, 2019. The Court will therefore address those

time periods only.
          Case 8:20-cv-02874-TDC Document 9 Filed 09/10/21 Page 6 of 10



L       September 22,2015 to June 28,2017

        Farris argues that he should receive credit toward his federal sentence for this time period,

during which he was in state custody on the Maryland state conviction, because his federal

sentence was ordered to run concurrently with the state sentence for a period of 60 months. He

argues that the federal court effectively ordered the sentence to run "retroactively concurrent," Pet.

at 12, and he cites United States Sentencing Guideline ("U.S.S.G.") § 5G1.3(b)(1), which states

that when a defendant has a term of imprisonment resulting from another offense that is relevant

conduct for the offense of conviction, "the court shall adjust the sentence for any period of

imprisonment already served on the undischarged term of imprisonment if the court determines

that such period will not be credited to the federal sentence by the Bureau of Prisons." U.S.S.G. §

5G1.3(b)(l).

        A federal sentence commences "on the date the defendant is received in custody awaiting

transportation to, or arrives voluntarily to commence service of sentence at, the official detention

facility at which the sentence is to be served." 18 U.S.C. § 3585(a). Farris's 96-month federal

sentence commenced on July 2, 2018, the date it was imposed. Thus, even though the federal

sentence was to run concurrently in part, it did not begin to do so until that date, because a "federal

sentence cannot commence prior to the date it is pronounced, even if made concurrent with a

sentence already being served.'' Barnes v. Masters, 733 F. App'x 93,96 (4th Cir. 2018)(quoting

United States v. Flares, 616 F.2d 840, 841 (5th Cir. 1980)).

       In Barnes, the United States Court of Appeals for the Fourth Circuit addressed the precise

situation presented here. See id. The defendant committed both a state and a federal offense before

he was arrested and held in state custody, he was sentenced on the state charge first, and the federal

sentence was imposed to run concurrently with the state sentence. Id. at 94-95. The BOP credited
          Case 8:20-cv-02874-TDC Document 9 Filed 09/10/21 Page 7 of 10



the defendant, pursuant to Willis, for the time spent in state custody before the state sentence was

imposed, but it did not credit the defendant for the time between the imposition of the state and

federal sentences. Id. at 95. The Fourth Circuit held that even upon consideration of U.S.S.G. §

5G1.3, a coneurrent sentence imposed after a defendant had already begun a different,

undischarged sentence cannot be "fully retroactively concurrent" such that the new sentence is

deemed to have started before the sentence was imposed. Id. at 96. U.S.S.G. § 5G1.3 effectively

recognizes this principle, as reflected by the fact that it allows a sentencing court to "run

concurrently the remainder of[an] undischarged term of imprisonment" but "adjust the sentence"

to account for "any period of imprisonment already served on the undischarged term of

imprisonment" that "will not be credited to the federal sentence." U.S.S.G. § 5G1.3(b). If, as

Farris argues, a concurrent sentence could be "fully retroactively concurrent" so as to start on the

same date as an undischarged sentence, "there would be no need" for the kind of adjustment

authorized by U.S.S.G. § 5G1.3(b). Barnes, 733 F. App'x at 97.

       Under almost identical facts, Farris's federal sentence cannot be backdated to start, and

thus run concurrently with the state sentence, beginning on September 22, 2015, when the state

sentence was imposed. See id. Though the Western District of Virginia could have applied

U.S.S.G. § 5G 1.3(b) to adjust Farris's sentence downward to compensate for the inability for the

concurrent sentence to include the time period between the imposition of the two sentences, it did

not do so. Thus, the concurrent nature of the federal sentence does not warrant granting credit to

Farris for the time period from September 22, 2015 to June 28, 2017.

       Further, there is no other basis upon which to give Farris credit for this time period. Credit

for pretrial or presentence detention is governed by 18 U.S.C. § 3585:
          Case 8:20-cv-02874-TDC Document 9 Filed 09/10/21 Page 8 of 10



        A defendant shall be given credit toward the service ofa term of imprisonment for
        any time he has spent in official detention prior to the date the sentence
        commences—



       (1)as a result ofthe offense for which the sentence was imposed; or

       (2) as a result of any other charge for which the defendant was arrested after the
        commission ofthe offense which the sentence was imposed;

        that has not been credited against another sentence.

18 U.S.C. § 3585(b). Here, although Farris's incarceration during the relevant time period was as

a result of a state charge for which Farris was arrested after the commission of his federal offense,

see id. § 3585(b)(2), that time period was "credited against another sentence"—specifically, the

state sentence—and thus cannot be separately credited against the federal sentence. 18 U.S.C. §

3585; Barnes,733 F. App'x at 98. The Petition will therefore be denied as to the time period fi-om

September 22, 2015 to June 28, 2017.

II.     March 25, 2019 to May 9,2019

        Farris may not receive credit for the period of time from March 25, 2019, the date he was

erroneously released into the community after serving a six-month term of imprisonment on a

Virginia state violation of probation, and May 9, 2019, the day before he self-surrendered to the

USMS to continue serving his federal sentence. Farris acknowledges that he was released from

custody on March 24, 2019 and that he was not incarcerated in either a state or federal facility

during this time period. Farris's claim that he should receive credit for the time because federal

authorities were negligent in failing to lodge a federal detainer lacks any legal basis. Even if a

detainer was not lodged with the Virginia facility, credit toward a federal sentence requires that a

defendant was "in official detention" during the time period in question. See 18 U.S.C. § 3585(b).

The Court rejects the claim that Farris should receive credit for time when he was not actually

incarcerated.


                                                 8
          Case 8:20-cv-02874-TDC Document 9 Filed 09/10/21 Page 9 of 10



III.    Certificate of Appealability

        Rule 11(a)of the Rules Governing Section 2254 Cases, applicable to a § 2241 petition for

a writ of habeas corpus pursuant to Rule 1, provides that the district court "must issue or deny a

certificate of appealability when it enters a final order adverse to the applicant." Because the

accompanying Order is a final order adverse to the applicant, Farris must receive a certificate of

appealability before an appeal may proceed. 28 U.S.C. § 2253(c)(1).

        A certificate of appealability may issue if the prisoner has made a "substantial showing of

the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). When a district court rejects a claim

on the merits, a petitioner satisfies the standard by demonstrating that "jurists of reason could

disagree with the district court's resolution of [the] constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement to proceed further." Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017)(quoting Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)).

Farris's claims are dismissed on the merits, and, upon review of the record, this Court finds that

he has not made the requisite showing. The Court therefore declines to issue a certificate of

appealability. Patrick may still request that the Fourth Circuit issue such a certificate. See Fed. R.

App. P. 22(b).
         Case 8:20-cv-02874-TDC Document 9 Filed 09/10/21 Page 10 of 10



                                         CONCLUSION


       As discussed above, the BOP has already agreed that Farris is entitled to credit toward his

federal sentence for the time periods from May 26,2015 to September 21,2015 and from June 28,

2017 to March 24,2019. To the extent such credits have not yet been entered,the Court will direct

the BOP to do so. For the foregoing reasons, the Petition, construed as seeking credit for the time

periods from September 22,2015 to June 28,2017 and from March 25, 2019 to May 9,2019, will

be DENIED.




Date: September 9, 2021
                                                     THEODORE D. Cl
                                                     United States Disti




                                                10
